Citation Nr: 0834531	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  00-17 062	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for pruritic dermatitis.

(The issue of whether the creation of the indebtedness due to 
an assessed overpayment of compensation benefits for a 
dependent spouse was proper, is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1999 with 4 years and 8 months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from an action dated in March 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Phoenix, 
Arizona, which granted service-connection for pruritic 
dermatitis and assigned an initial 10 percent rating.
 
In May 2001, the Board remanded the claim to the RO for the 
purpose of obtaining additional medical evidence and 
documentation.  The matter was remanded again in October 2004 
for further development and to address due process concerns.  
Since the most recent remand, the veteran has relocated to 
Florida and his claim is now being processed by the VA 
Regional Office (RO) in St. Petersburg, Florida.

The veteran is noted to have withdrawn two issues on appeal; 
entitlement to increased ratings for irritable bowel syndrome 
and hiatal hernia with reflux in a document received in May 
2007, following the RO's May 2007 action in a supplemental 
statement of the case (SSOC) which combined these issues into 
a single rating.  Thus, these issues are no longer in 
appellate status.  The veteran's attempt to reinstate these 
issues on appeal in October 2007 is therefore a claim for an 
increased rating for these disorders and this matter is 
referred to the RO to address.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Since the most recent SSOC was issued in April 2007, the 
veteran has submitted additional evidence that is pertinent 
to his claim.  In regards to some of the evidence submitted, 
the RO sent a letter in September 2007 indicating that the 
additional evidence was not pertinent to his claim thus no 
SSOC was needed.  Subsequently, the veteran sent more 
evidence, to include records of treatment for a skin 
condition dated as recently as September 2007.  The veteran's 
medical release that was executed to obtain these records 
specified that the veteran wanted the records forwarded to 
the VA RO, attention to the appeals department.  This was 
received by the RO in September 2007, but no SSOC was issued 
subsequent to receipt of this evidence.  Given the veteran's 
request, the case must be remanded to the AOJ for initial 
review and consideration.  Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2007).

In addition, the Board finds that another VA examination 
should be scheduled to ascertain the current severity of the 
veteran's service-connected skin disorder, as the most recent 
examination is dated in September 2005 and did not include 
review of the additional medical evidence received since that 
time.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for his service-
connected skin disorder, since September 
2007, and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ should 
inform the veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2007).

2.  The AOJ should schedule the veteran 
for a VA dermatological examination, by an 
appropriate specialist, in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
pruritic dermatitis.  If possible, said 
examination should be scheduled when the 
veteran's skin disorder is most disabling.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the former 
and current regulations pertaining to skin 
disorders.  The results proffered by the 
examiner must reference review of the 
pertinent records in the claims folders 
and any inconsistent past diagnoses given 
regarding the veteran's skin disorders.  

3.  Following completion of the foregoing, 
the AOJ should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2007), see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits since the last adjudication, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant need take no action unless otherwise notified.  
The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2007) failure to cooperate by attending the 
requested VA examination without good cause may result in an 
adverse determination.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




